DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses the underlined limitations:
Claim 1: A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: receiving one or more features extracted from a network control message; predicting a predicted label for the network control message using a predictive model configured to receive the one or more features extracted from the network control message as feature inputs, the predictive model trained on a set of training control messages, each training control message comprising one or more corresponding features and an actual label; determining whether the network control message corresponds to a respective network performance issue impacting network performance based on the predicted label; and when the network control message corresponds to the respective network performance issue impacting network performance, executing a network performance remediation protocol.
Claim 11. A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving one or more features extracted from a network control message; predicting a predicted label for the network control message using a predictive model configured to receive the one or more features extracted from the network control message as feature inputs, the predictive model trained on a set of training control messages, each training control message comprising one or more corresponding features and an actual label; determining whether the network control message corresponds to a respective network performance issue impacting network performance based on the predicted label; and
when the network control message corresponds to the respective network performance issue impacting network performance, executing a network performance remediation protocol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,891,546. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities:
Instant application claim 1 recites a computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: receiving one or more features extracted from a network control message; predicting a predicted label for the network control message using a predictive model configured to receive the one or more features extracted from the network control message as feature inputs, the predictive model trained on a set of training control messages, each training control message comprising one or more corresponding features and an actual label; determining whether the network control message corresponds to a respective network performance issue impacting network performance based on the predicted label; and when the network control message corresponds to the respective network performance issue impacting network performance, executing a network performance remediation protocol.
Claim 1 of Patent ‘546 recites a method comprising: receiving, at data processing hardware, a control message from a cellular network; extracting, by the data processing hardware, one or more features from the control message; predicting, by the data processing hardware, a potential label for the control message using a predictive model configured to receive the one or more extracted features from the control message as feature inputs, the predictive model trained on a set of training control messages, each training control message comprising one or more corresponding features and an actual label; determining, by the data processing hardware, that a probability of the potential label satisfies a confidence threshold; analyzing, by the data processing hardware, the control message to determine whether the control message corresponds to a respective network performance issue impacting network performance of the cellular network; and when the control message corresponds to the respective network performance issue impacting network performance, communicating, by the data processing hardware, the network performance issue to a network entity responsible for the network performance issue.
The underlined text shows the similarities between the instant application and ‘546. A person of ordinary skill in the art can easily draft the instant claim 1 from ‘546. Instant application is a broader version of patented document ‘546.



Instant application claim 3 recites wherein executing the network performance remediation protocol comprises communicating the network performance issue to a network entity responsible for the network performance issue.
Claim 1 of ‘546 recites communicating the network performance issue to a network entity responsible for the network performance issue.
The underlined text shows the similarities between the instant application and ‘546. A person of ordinary skill in the art can easily draft the instant claim 3 from claim 1 of ‘546. 


Instant application claim 4 recites wherein predicting the predicted label using the predictive model comprises predicting a probability distribution over potential labels, the predicted label comprising one of the potential labels in the probability distribution over potential labels.
Claim 2 of Patent ‘546 recites wherein predicting the potential label using the predictive model comprises predicting a probability distribution over potential labels, the predicted potential label comprising one of the potential labels in the probability distribution over potential labels.
The underlined text shows the similarities between the instant application and ‘546. A person of ordinary skill in the art can easily draft the instant claim 4 from claim 2 of ‘546.

Instant application claim 5 recites wherein predicting the predicted label comprises selecting the potential label associated with a highest probability in the probability distribution over potential labels.
Claim 3 of Patent ‘546 recites wherein predicting the potential label comprises selecting the potential label associated with a highest probability in the probability distribution over potential labels.
A person of ordinary skill in the art can easily draft claim 5 of instant application from claim 3 of ‘546.

 Instant application claim 6 recites further comprising, when the network control message fails to correspond to the respective network performance issue: receiving one or more features extracted from a subsequent network control message; identifying that at least one of the one or more corresponding features extracted  from the subsequent network control message match the one or more features extracted from the network control message; and prior to using the predictive model to predict a corresponding predicted label for the subsequent network control message, removing the identified at least one of the one or more corresponding features extracted from the subsequent network control message from use as feature inputs to the predictive model.
Claim 4 of Patent ‘546 recites further comprising, when the control message fails to correspond to the respective network performance issue: receiving, at the data processing hardware, a subsequent control message from the cellular network; extracting, by the data processing hardware, one or more corresponding features from the subsequent control message; identifying, by the data processing hardware, that at least one of the one or more corresponding features extracted from the subsequent control message match the one or more features extracted from the control message; and prior to using the predictive model to predict a corresponding potential label for the subsequent control message, removing, by the data processing hardware, the identified at least one of the one or more corresponding features extracted from the subsequent control message from use as feature inputs to the predictive model.
Underlined text shows the similarities of instant application and patent ‘546. A person of ordinary skill in the art can easily draft instant application claim 6 from claim 4 of ‘546.


Instant application claim 7 recites further comprising, when the network control message fails to correspond to the respective network performance issue: prior to using the predictive model to predict a corresponding predicted label for a subsequent network control message: modifying the set of training control messages by removing each training control message that comprises one or more corresponding features that match any of the identified one or more features extracted from the network control message; and retraining the predictive model with the modified set of training control messages.
Claim 5 of ‘546 recites further comprising, when the control message fails to correspond to the respective network performance issue: identifying, by the data processing hardware, the one or more features extracted from the control message; and prior to using the predictive model to predict a corresponding potential label for a subsequent control message: modifying, by the data processing hardware, the set of training control messages by removing each training control message that comprises one or more corresponding features that match any of the identified one or more features extracted from the control message; and retraining, by the data processing hardware, the predictive model with the modified set of training control messages.
Underlined text shows the similarities of instant application and patent ‘546. A person of ordinary skill in the art can easily draft instant application claim 7 from claim 5 of ‘546

Instant application claim 8 recites wherein the predictive model comprises a multi-class classification model configured to predict one or more types of labels.  
Claim 6 of ‘546 recites wherein the predictive model comprises a multi-class classification model configured to predict one or more types of labels.
Underlined text shows the similarities of instant application and patent ‘546. A person of ordinary skill in the art can easily draft instant application claim 8 from claim 6 of ‘546.

Instant application claim 9 recites wherein the predictive model comprises a deep neural network or a recurrent neural network.
Claim 14 of ‘546 recites wherein the predictive model comprises a deep neural network or a recurrent neural network.
Underlined text shows the similarities of instant application and patent ‘546. A person of ordinary skill in the art can easily draft instant application claim 9 from claim 14 of ‘546.

Instant application claim 10 recites wherein determining whether the network control message corresponds to the respective network performance issue comprises clustering the network control message into a cluster that shares a respective one of the one or more extracted features from the network control message.
Claim 15 of ‘546 recites wherein analyzing the control message to determine whether the control message corresponds to the respective network performance issue impacting network performance of the cellular network comprises clustering the control message into a cluster that shares a respective one of the one or more extracted features
Underlined text shows the similarities of instant application and patent ‘546. A person of ordinary skill in the art can easily draft instant application claim 10 from claim 15 of ‘546. from the control message.

Similarly claim 11 of instant application can be derived from claim 16 of ‘546., claim 13 of instant application can be derived from claim 16 of ‘546, claim 14 of instant application can be derived from claim 17 of ‘546, claim 15 of instant application can be derived from claim 18 of ‘546, claim 16 of instant application can be derived from claim 19 of ‘546, claim 17 of instant application can be derived from claim 20 of ‘546, claim 18 of instant application from claim 21 of ‘546, claim 19 of instant application from claim 29 of ‘546 and claim 20 of instant application from claim 30 of ‘546.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463